 1 Elliot Gale (State Bar No. 263326)
   egale@sagarialaw.com
 2 Joe Angelo (State Bar No. 268542)
   jangelo@sagarialaw.com
 3 SAGARIA LAW, P.C.
   3017 Douglas Blvd., Ste. 200
 4 Roseville, California 95661
   Telephone: (408) 279-2288
 5 Facsimile: (408) 279-2299

 6 Attorneys for Plaintiff
   Robert Kragen
 7

 8
                                 UNITED STATES DISTRICT COURT
 9
              EASTERN DISTRICT OF CALIFORNIA — SACRAMENTO DIVISION
10

11
     ROBERT KRAGEN,                                   Case No.: 2:18-cv-00960-WBS-EFB
12
                   Plaintiff,
13                                                    ORDER
14          vs.

15 EXPERIAN INFORMATION SOLUTIONS,
   INC.; et. al.,
16
                  Defendants.
17

18

19                                                 ORDER

20          Pursuant to the stipulation of Plaintiff Robert Kragen and Defendant Experian Information

21 Solutions, Inc., Experian Information Solutions, Inc. is dismissed with prejudice and each party

22 shall bear its own attorneys’ fees and costs.

23          IT IS SO ORDERED.

24 Dated: December 13, 2018

25

26
27

28

                                                      1
                                             [PROPOSED] ORDER
